IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40518
                          Summary Calendar



ASH BABTUNDE BAKRE,

                                         Plaintiff-Appellant,

versus

ALLEN B. POLUNSKY, Chairman Board of Criminal Justice;
WAYNE SCOTT, Director, Texas Department of Criminal
Justice; GARY L. JOHNSON, Director, Texas Department of
Criminal Justice, Institutional Division; C.T. O’REILLY,
Warden, Gurney Unit; BRENDA CHANEY, Assistant Warden,
Gurney Unit; E.W. SMITH, Major, Gurney Unit; C. TRUITT,
Correctional Officer III, Gurney Unit; C. KYLE, Medical
Administrator, Gurney Unit; HIGGINS, Captain,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-444
                       --------------------
                           June 2, 2000

Before KING, Chief Judge, and JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Ash Bakre (Texas prisoner #784509) appeals the magistrate

judge’s final judgment dismissing his civil rights suit brought

under 42 U.S.C. § 1983.   Both parties consented to magistrate

jurisdiction below.   See 28 U.S.C. § 636(c); Fed. R. Civ.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40518
                                -2-

P. 73(b).   After conducting a Spears1 hearing, the magistrate

judge dismissed all but one of Bakre’s claims under 28 U.S.C.

§ 1915A(b) as frivolous or for failure to state a claim.     The

magistrate judge then conducted a bench trial on Bakre’s sole

remaining claim that he was subjected to the excessive use of

force by Appellee Christopher Truitt.     On appeal, Bakre does not

challenge the pretrial dismissal of his claims under § 1915A(b).

Consequently, he has abandoned those claims.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Instead, his

appellate arguments are confined to his consent to magistrate

jurisdiction and to the magistrate judge’s rejection of his

excessive-force claim against Truitt.

     As the appellant, Bakre had the responsibility of ordering

parts of the record which he contends contain error.     See Fed.

R. App. P. 10(b)(1)(A), (2); Richardson v. Henry, 902 F.2d 414,

415-16 (5th Cir. 1990); United States v. O’Brien, 898 F.2d 983,

985 (5th Cir. 1990).   Because Bakre has not provided this court

with a copy of the trial transcript, Truitt maintains that

Bakre’s appeal should be dismissed.   A review of Bakre’s

appellate issues reveals that two of them can be addressed

without the trial transcript.   Accordingly, we decline to dismiss

Bakre’s entire appeal outright.

     Bakre first contends that the magistrate judge’s final

comments at the Spears hearing effectively coerced him into

consenting to magistrate jurisdiction.    Bakre’s contention is

unavailing.   The record reflects that Bakre declined to consent

     1
         Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                             No. 99-40518
                                  -3-

to magistrate jurisdiction at the end of the Spears hearing.        The

magistrate judge accepted Bakre’s decision.      Bakre admittedly

contacted the magistrate judge approximately one week later and,

when a written consent form was sent to him shortly thereafter,

signed the consent form acknowledging that he was “voluntarily

consent[ing]” to magistrate jurisdiction.      Given these

circumstances, Bakre has not shown that his consent was

involuntary.

     Bakre next contends that the magistrate judge erred in

commencing the trial without requiring the presence of Ms.

Fields, an TDCJ-ID attorney who represented him at a prison

disciplinary hearing, as a trial witness.     He makes a

conclusional statement that Ms. Fields could confirm Truitt’s

“acceptance to appellant’s ‘Original Petition’ against him.”

Bakre’s conclusional statement regarding Fields’ proposed

testimony is insufficient to show that relevant testimony was

excluded as a result of Fields’ absence from the trial.      See

Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).     It likewise

does not demonstrate a substantial showing of need for Fields’

testimony.     See id. at 86-87.   Accordingly, Bakre has not shown

that the magistrate judge abused her discretion in refusing to

require Fields’ presence as a trial witness.      See id.

     Bakre also argues that the magistrate judge erred:      (1) in

commencing the trial without requiring the defense to produce

(i) an audiocassette recording of the prison disciplinary hearing

concerning the incident with Truitt and (ii) Lieutenant Mark

Meador, the correctional officer who investigated the incident;
                          No. 99-40518
                               -4-

(2) in allowing all defense witnesses to remain in the courtroom

during the trial; (3) in determining that Truitt did not use

unnecessary force and that Bakre’s neck problems were unrelated

to the incident with Truitt; (4) in eliciting trial testimony

about Bakre’s offense of conviction; and (5) in continuously

interrupting Bakre and his witnesses during trial.   These issues

are unreviewable without the trial transcript.    See Fed. R. App.

P. 10(b)(2); Richardson, 902 F.2d at 416; United States v.

Hinojosa, 958 F.2d 624, 632-33 (5th Cir. 1992).   Accordingly,

Bakre’s appeal is dismissed with respect to these issues.    See

Richardson, 902 F.2d at 416.

     APPEAL DISMISSED IN PART; JUDGMENT OF THE MAGISTRATE JUDGE

AFFIRMED.